Title: To Benjamin Franklin from Louis-Pierre Dufourny de Villiers, 16 October 1783
From: Villiers, Louis-Pierre Dufourny de
To: Franklin, Benjamin


          
            Votre Excéllence
            A Paris le 16— 8bre 1783.
          
          L’Ingénieur françois qui a commandé au siége d’York-town, pour lequel je vous avois demandé audience, n’a pu profitter de la faveur que vous luy avies accordeé, les lettres par lesquelles je luy en faisois part ne luy etant point parvenües, soit qu’il m’aie mal indiqué sa demeure, soit qu’il soit parti de Paris dans le même tems, ce qui me paroit le plus vraisemblable. Je vous fais mes remerciements de l’attention que vous aves eu pour ma priére et pour l’empressement qu’avoit cet officier de satisfaire à touttes les informations que vous auries jugés convenable de prendre de luy.
          Je sollicitte encor aujourdhuy vos bontés, pour un Négotiant en draps, établi à Paris, lequel muni des Passeports et lettres de

notre Gouvernement, se prépare à faire un voyage à Philadelphie, tant pour speculer sur diverses branches de son commerçe que pour compter avec un correspondant. Ce Negotiant qui doit avoir L’honneur de vous remettre la présente, sentant tout le prix de votre protection, désire vivement qu’apres l’exposé qu’il aura l’honneur de vous faire de ses motifs, vous luy accordies tout l’appuy que votre caractére public et la vénération que l’on vous porte peuvent luy assurer dans toutte l’etendue du térritoire des Etats-unis. Je vous supplie d’avoir égard à sa priére. Je suis avec le plus profond respect Votre Excellence Votre tres humble et tres obeissant serviteur
          
            Dufourny de Villiers
          
        